Citation Nr: 0735659	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-03 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for atrophy, left testicle, 
including as secondary to the service-connected residuals of 
multiple right inquinal surgeries and surgical absence, right 
testicle, secondary to epidiymoorchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 through 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

The January 2007 Board decision and remand referred the issue 
of whether the veteran's service connected surgical absence 
of the right testicle secondary to epidiymorchitis should be 
rated at 30 percent rather than 10 percent pursuant to the 
notation provided under diagnostic code 7524.  This issue has 
remained undeveloped by the RO and is again referred for 
appropriate action.


REMAND

The veteran's claim is not yet ready for review. Following 
his September 2005 Travel Board hearing, the veteran's claim 
was reopened and remanded so that he could be afforded a VA 
examination.  See January 2007 Board decision and remand.  
Following the March 2007 VA examination, the veteran 
submitted a statement requesting an additional Travel Board 
hearing regarding this claim.  
See June 2007 VA Form 9.  The requested hearing must be 
scheduled. 
See generally 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.703 (2007). Since such hearings are scheduled by the RO, 
the Board must remand the case to the RO for that purpose, to 
ensure full compliance with due process requirements. 
See 38 C.F.R. §§ 20.704, 20.1304 (2007).


Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing. Provide him and his 
representative reasonable advance notice 
of the date, time, and location of the 
hearing.

Whether the requested hearing is held or, 
alternatively, the veteran withdraws his 
hearing request, the case should be 
returned to the Board for further 
appellate consideration in accordance with 
the usual procedures. By this action, the 
Board intimates no opinion as to the 
ultimate outcome in this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



